Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s Amendments filed in the after final response (5/24/2021) incorporate allowable subject matter in the form of independent claim 10; the allowable subject matter was indicated in the Final Rejection mailed on 5/3/2021. 
The prior art of the record, taken either alone or in combination, does not teach the claimed invention. 
Specifically, the combination of Pruitt as modified by Kilstrom does not explicitly teach wherein the removable filter bag adaptor housing comprises a filter bag intake port, a filter bag attachment point and an intake pipe; wherein the filter bag intake port is positioned externally on the removable filter bag adaptor housing; wherein the filter bag intake port is angled radially to the removable filter bag adaptor housing; wherein the intake pipe and the filter bag attachment point are positioned inside the removable filter bag adaptor housing; wherein the intake pipe connects the filter bag intake port to the filter bag attachment point; wherein the filter bag attachment point further comprises a disposable filter bag; wherein the disposable filter bag orients downward toward the lower housing; wherein the cyclonic separation intake port is sealable during filter bag operation. The combination as currently presented teaches that the two interchangeable intermediate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        27 May 2021